Citation Nr: 1826008	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

These matters came to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran testified at a Board hearing; the transcript is of record.  Subsequently, the Board remanded these matters in August 2016.  


FINDINGS OF FACT

1.  The Veteran's dysthymic disorder has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, neglect of personal appearance and hygiene, suicidal ideation, and inability to establish and maintain effective relationships but without total social impairment.  

2.  The Veteran's service-connected disability precludes substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for dysthymic disorder, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issue of a higher initial rating for dysthymic disorder as the rating stems from the grant of service connection, and no prejudice has been alleged.  Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the increased rating claim.  The Veteran was afforded VA examinations with regard to the issue which will be discussed in detail below.  As such, the Board will proceed to the merits.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for dysthymic disorder, rated 50 percent disabling, effective October 28, 2005.  

With regard to the rating criteria for dysthymic disorder (Diagnostic Code 9433), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, 
a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 
70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

While the Board finds that a 100 percent evaluation is not warranted for any period contemplated by this appeal, it is determined that a 70 percent rating is warranted.  Despite the fact that the Veteran experiences total occupational impairment due to his PTSD (which will be discussed in more detail below), the evidence of record does not support a finding of total social impairment.  Specifically, for the period in question, the clinical findings do not reflect gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Moreover, the objective findings do not reflect a persistent danger of hurting himself or others.  Furthermore, and most significantly, the symptoms that have been demonstrated have not resulted in total social impairment, as will be discussed below.

An October 2009 VA examination reflects that the Veteran has a lack of consistent social support.  The examiner noted symptoms such as self-neglect, lack of motivation, poor hygiene and lack of interests.  At the time of the examination, poor hygiene was noted and his speech was monotone, although he was fully oriented and maintained good eye contact.  A lot of explaining of concepts was necessary but his thought process was relevant.  There was mild somatic preoccupation throughout the evaluation, with no delusions, paranoia or psychotic symptoms.  His mood was unremarkable and his affect was broad.  He denied current thoughts of harm to self or others. His insight and judgment were satisfactory.  The examiner opined that his current symptomatology is in the moderate/serious range.

A June 2014 VA examination reflects that the examiner indicated that the Veteran's dysthymic disorder is manifested by occupational and social impairment with reduced reliability and productivity, noting symptoms such as depressed mood, anxiety, mild memory loss, and disturbances of motivation and mood.  He was casually dressed, adequately groomed and displayed a sense of humor.  He denied any suicide attempts.  

The Veteran testified that the prior week he put a rope around his neck but stopped due to his faith.  06/09/2016 Hearing Testimony at 5.  He experiences panic and depression.  Id. at 3.  He testified that he experiences memory problems, and has experienced hallucinations, especially after his mother died.  Id. at 6.  

A November 2016 VA examination reflects that the examiner indicated that the Veteran's dysthymic disorder is manifested by occupational and social impairment with reduced reliability and productivity, noting symptoms such as depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  The examiner observed that the Veteran was disheveled, spoke in a monotone, his memory and concentration were poor, and he had limited insight with orientation intact.  The examiner noted that the Veteran was struggling with depression, continuous feeling of sadness, worthlessness, mood swings and short-term memory problems.  

While total social impairment has not been shown for any period contemplated by this appeal, the Board finds support for a 70 percent rating in light of the subjective complaints and objective findings of impairment of mood, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  Total social impairment has not been shown, as the evidence of record reflects that while the Veteran is divorced without children, he lived with his parents before their respective deaths and maintains a relationship with his siblings.  He also attends church and participates in activities with neighbors.  The Board finds that this evidence weighs against a finding of total social impairment.

While the Board acknowledges the Veteran's subjective complaints of hallucinations following his mother's stroke, the evidence of record does not reflect persistent delusions or hallucinations.  Also, while the Veteran testified that he had thoughts of suicide, including placing a rope around his neck, the evidence of record does not otherwise reflect any suicide attempts or ideation; thus, there is no presence of a persistent danger of hurting himself.  The Board finds that the Veteran's thoughts of suicide are contemplated by the now increased 70 percent rating.

In consideration of the VA examination reports and VA outpatient treatment records, the evidence of record does not reflect gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time and place; nor memory loss for names of close relatives or his own.  Accordingly, entitlement to a 
70 percent rating is granted, but entitlement to a 100 percent rating is not warranted for any period during this appeal.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

The Veteran's only service-connected disability is dysthymic disorder, rated 
70 percent disabling.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met for the entire period contemplated by this appeal.  

The Board has determined that a TDIU is warranted effective October 28, 2005, as the evidence of record supports a finding that the Veteran has been unemployed since service connection was established for dysthymic disorder.  

The Veteran testified that he last worked in 1991, and he experienced pressure and stress while working.  06/09/2016 Hearing Testimony at 3.  

A January 2004 VA examination report reflects that the Veteran has been unemployed for 20 years due to a back disability.  Prior to this, he worked as a custodian.  

The November 2016 VA examiner noted that the Veteran might have difficulty understanding and remembering very short and simple instructions.  As these instructions became more detailed he might have greater difficulty remembering and carrying out the instructions.  To be able to sustain an ordinary work routine, 
he might have a need for close supervision to complete basic tasks.  He appears to experience a lack of focus in general conversation so this could present problems for a supervisor.  There was indication of basic hygiene issues which could be problematic for customers, coworkers, and supervisors.  A long history of unemployment could signal difficulty responding appropriately to changes in the work setting.  He might have difficulty setting realistic goals in the work setting independent of others.

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that his service-connected dysthymic disorder precludes substantially gainful employment.  His symptomatology associated with dysthymic disorder affects his ability to maintain gainful employment, as he is unable to consistently function in an industrial capacity with others due to his dysthymic disorder symptomology.  While it is clear that the Veteran has not worked due to his nonservice-connected back condition, the evidence of record supports a finding that the Veteran would be unable to maintain gainful employment due solely to his dysthymic disorder symptoms.  Thus, for the above reasons, entitlement to a TDIU is granted from October 28, 2005, which corresponds to the date service connection was established for dysthymic disorder.  



ORDER

An initial disability rating of 70 percent for dysthymic disorder is granted.  

A TDIU is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


